the president pro*88nQuncet^ opinion of the Court, that the decrees of the Superior Court of Chancery, and County Court, were both erroneous; that of the County Court, because “ it vvas rendered against the testator of the appellant without his having answered the bill, or the nisi decree served upon him.”
Both decrees were therefore reversed, “ without deciding upon any other points made or occurring in this cause,* and it was ordered, that the cause be remanded to the said Court of Chancery, and from thence to the County Court, to be regularly proceeded in from the nisi decree of the said County Court, so as to let the appellant avail himself of the decree of that Court of March, 1788, in a suit between the same parties, which, as it now seems to this Court, ought to be conclusive, or to make such other defence, against the bill, as he ' may be advised is right and proper, in order to a final decree.”

 Note. Several points were suggested in the argument, which, not being decided by the Court, are not mentioned by the reporter.